In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 12-405V
                                           (Not to be Published)

*************************
                             *
WILLIAM J. BODI,             *                                     Special Master Corcoran
                             *
                 Petitioner, *                                     Filed: November 16, 2016
                             *
            v.               *                                     Decision; Attorney’s Fees and Costs.
                             *
                             *
SECRETARY OF HEALTH AND      *
HUMAN SERVICES,              *
                             *
                 Respondent. *
                             *
*************************

Isaiah R. Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             ATTORNEY’S FEES AND COSTS DECISION1

        On June 22, 2012, William J. Bodi filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that the influenza
(“flu”) vaccine he received on October 3, 2009, caused him to suffer from lumbosacral
radiculoplexus neuropathy (“LSRPN”). See Petition at 1 (ECF No. 1). The matter went to an
entitlement hearing in February 2016, but thereafter, the parties were able to reach an informal
settlement agreement and requested issuance of a “15-Week” Order, which I did. ECF No. 85. The

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
parties then filed their stipulation for an award of damages on August 28, 2016 (ECF No. 89), and
I adopted the stipulation as my decision granting damages on August 29, 2016. ECF No. 90.

        Petitioner has now filed an unopposed motion for final attorney’s fees and costs, dated
November 16, 2016. See ECF No. 94. Petitioner requests reimbursement of attorney’s fees and
costs in the combined amount of $150,000.00. Id. at 2. In addition, and in compliance with General
Order No. 9, Petitioner represents that he incurred no litigation-related expenses in conjunction
with this proceeding. Id. at 1. Respondent has represented that she does not object to the sum
requested. Id. at 2.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $150,000.00 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Isaiah R. Kalinowski, Esq. Payment of this amount represents all attorney’s
fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2